Citation Nr: 1826513	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-28 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from June 1990 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

The RO granted the claim for service connection for left knee disability in an August 2017 rating decision.


CONCLUSION OF LAW

As a matter of law, the claim of entitlement to service connection for left knee disability is dismissed.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2012 rating decision, the RO denied the Veteran's claims for service connection for left knee disability, and the Veteran perfected an appeal to the Board.  Following the certification of the appeal to the Board, the RO, in an August 2017 rating decision, the RO granted the claim.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  As such, there is no case or controversy for the Board to adjudicate with respect to the original claim of entitlement to service connection for left knee disability.  Consequently, the appeal is dismissed.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  See also 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).
ORDER

The claim of entitlement to service connection for left knee disability is dismissed.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


